DETAILED ACTION

Notice of AIA  Status

The present application, filed on June 16, 2021, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 12/28/2018. It is noted, however, that applicant has not filed a certified copy of the CN201811623219.1 application as required by 37 CFR 1.55.

Abstract

 Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "transform module", “estimation module”, “recovery module”,” receiving module”,  in claims 6, 8, 11, 13 and “configured for”, in claims 6,8,9,11,13,14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

  			Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US 20020138795 A1), hereinafter referenced as Wang, in view of Murakami et al. ( US 20130121438 A1), hereinafter referenced as Murakami. 

Regarding Claim 1, Wang teaches an audio data recovery method, comprising: 
receiving audio data in time domain (Wang: Para.[0034], lines 10-12, Fig.4, audio time domain (PCM) data sample 71 is received),
the audio data including a first type of data and a second type of data (Wang: Para.[0045], lines 1-4, Fig.7, first data 161a and the second data 161b);
performing packet loss concealment estimation on the transformed second type of data to generate estimated second type of data in the frequency domain (Wang: Para.[0042], there may be packet loss in the audio transmission. Para.[0046]-[0048], Fig.4, Fig.8, if the audio data is found to be defective, the error concealment unit 67 performs the reconstruct the audio. Further in Para. [0055], Fig.11, illustrates that the audio data is in the frequency domain);
transforming inversely the transformed first type of data together with the estimated second type of data from the frequency domain to the time domain (Wang: Para.[0062], Fig.13, x(k) and y(k) are inversely transformed from frequency domain to time domain); 
and obtaining recovered audio data in the time domain according to the first type of data in the audio data in the time domain and the estimated second type of data in the time domain (Wang: Para. [0062], Fig.13, x(k) and y(k) are the recovered audio data from first data X(r) and second data Y(r)).

Wang while teaching the system of claim 1, fails to explicitly teach the claimed, transforming the audio data from the time domain into frequency domain to produce transformed first type of data and transformed second type of data

However, Murakami does teach the claimed transforming the audio data from the time domain into frequency domain to produce transformed first type of data and transformed second type of data ( Murakami: Para.[0274], [0278], Fig.14, transformer 1406A and 1406B transforms audio data 1405A and 1405B with FFT and outputs a fast Fourier transformed signal 1407A and 1407B)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Murakami’s teaching of precoding method and transmitting device for a plurality of modulated signals, into the method and system of Wang, because, this would effectively improve the reception quality and thereby will provide a high-quality multicast communication. (Murakami [0032]).

Regarding Claim 2, Wang in view of Murakami teaches the audio data recovery method according to claim 1, Wang further teaches wherein the first type of data is correct data packets, and the second type of data is lost or error data packets (Wang: Para.[0056], lines 9-11, Fig.12, Second audio data 263 comprises an audio data interval preceding the corrupted data). 

Claims 6,7 are device claims performing the steps in method claims 1,2 above and as such, claims 6,7 are similar in scope and content to claims 1,2 and therefore, claims 6,7 are rejected under similar rationale as presented against claims 1,2 above.

Claims 3, 4, 5, 9 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US 20020138795 A1), hereinafter referenced as Wang, in view of Murakami et al. ( US 20130121438 A1), hereinafter referenced as Murakami and further in view of Chebiyyam et al. ( US 20190080704 A1), hereinafter referenced as Chebiyyam. 

Regarding Claim 3,  Wang in view of Murakami teaches the audio data recovery method according to claim 1. Wang in view of Murakami fails to explicitly teach wherein said obtaining recovered audio data in the time domain according to the first type of data in the audio data in the time domain and the estimated second type of data in the time domain comprising: outputting a first part, not adjacent to the second type of data, of the first type of data in the time domain audio data directly as a first output result; performing an overlap-add OLA on a second part, adjacent to the second type of data, of the first type of data in the time domain audio data and the estimated time domain audio data to obtain and output a second output result; and obtaining the recovered audio data according to the first output result and the second output result.

However, Chebiyyam does teach the claimed wherein said obtaining recovered audio data in the time domain according to the first type of data in the audio data in the time domain and the estimated second type of data in the time domain comprising: outputting a first part, not adjacent to the second type of data, of the first type of data in the time domain audio data directly as a first output result (Chebiyyam : Para.[0103], Fig.4, output generator generates first output 172. Para.[0102], lines 20-22, discloses all the data in a time domain);
performing an overlap-add OLA on a second part, adjacent to the second type of data, of the first type of data in the time domain audio data and the estimated time domain audio data to obtain and output a second output result ( Chebiyyam: Para.[0136], lines 10-14, Fig.7, performing overlap and add. Para. [0103], Fig. 4, second output 176. Para.[0102], lines 20-22, discloses all the data in a time domain);
and obtaining the recovered audio data according to the first output result and the second output result (Chebiyyam: Para.[0192], Fig.11, the transcoded audio data 1110).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chebiyyam’s teaching of a method for adjustment of multi-channel audio for inter-frame temporal shift variations, into the method and system of Wang in view of Murakami, because, this would effectively reduce the clicks or other sounds due to discontinuities between frames. (Chebiyyam [0034]).

Regarding Claim 4, Wang in view of Murakami, further in view of Chebiyyam teaches the audio data recovery method according to claim 3.Wang in view of Murakami fails to explicitly teach the claimed wherein the estimated second type of data has data blocks overlapped with the second part of the first type of data and data blocks not overlapped with the second part of the first type of data, and the performing an overlap-add OLA on a second part, adjacent to the second type of data, of the first type of data in the time domain audio data and the estimated time domain audio data to obtain and output a second output result comprises: performing the overlap-add on the data blocks, overlapped with the second part of the first type of data, in the estimated time domain audio data and the second part of the first type of data to obtain and output a first correct data; performing the overlap-add among the data blocks in the estimated time domain audio data to obtain and output a second correct data.

 However, Chebiyyam teaches wherein the estimated second type of data has data blocks overlapped with the second part of the first type of data and data blocks not overlapped with the second part of the first type of data ( Chebiyyam: Para.[0029], lines 6-10), 
and the performing an overlap-add OLA on a second part, adjacent to the second type of data, of the first type of data in the time domain audio data and the estimated time domain audio data to obtain and output a second output result ( Chebiyyam: Para.[0136], lines 10-14, Fig.7, performing overlap and add. Para. [0103], Fig. 4, second output 176), 
comprises: performing the overlap-add on the data blocks, overlapped with the second part of the first type of data, in the estimated time domain audio data and the second part of the first type of data to obtain and output a first correct data ( Chebiyyam: Para.[0136], lines 10-14, Fig.7, performing overlap and add. Para. [0191], first output );
performing the overlap-add among the data blocks in the estimated time domain audio data to obtain and output a second correct data ( Chebiyyam: Para.[0136], lines 10-14, Fig.7, performing overlap and add. Para. [0191], second output);

Murakami further teaches, combining the first correct data and the second correct data according to data serial number to obtain the second output result ( Murakami: Para.[1383], lines 13-16, Fig. 89, multiplexed data includes a sequence of source packets each bearing a source packet number (SPN)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chebiyyam’s teaching of a method for adjustment of multi-channel audio for inter-frame temporal shift variations, into the method and system of Wang in view of Murakami, because, this would effectively reduce the clicks or other sounds due to discontinuities between frames. (Chebiyyam [0034]).

Regarding Claim 5, Wang in view of Murakami, further in view of Chebiyyam teaches the audio data recovery method according to claim 4. Wang in view of Murakami fails to explicitly teach the claimed wherein the performing the overlap-add on the data blocks, overlapped with the second part of the first type of data, in the estimated time domain audio data and the second part of the first type of data to obtain and output a first correct data comprises: multiplying the second part of the first type of data in the time domain audio data by a first window coefficient to obtain a first data; multiplying the data blocks, overlapped with the second part of the first type of data, in the estimated time domain audio data by a second window coefficient to obtain a second data; and adding the first data obtained by multiplying the first window coefficient and the second data obtained by multiplying the second window coefficient to obtain the first correct data. 

However, Chebiyyam teaches wherein the performing the overlap-add on the data blocks, overlapped with the second part of the first type of data, in the estimated time domain audio data and the second part of the first type of data to obtain and output a first correct data (Chebiyyam : Para.[0102], lines 20-22, discloses all the data in a time domain. Para.[0136], lines 10-14, Fig.7, performing overlap and add. Para.[0191], provide first output),
	comprises: multiplying the second part of the first type of data in the time domain audio data by a first window coefficient to obtain a first data ( Chebiyyam: Para.[0142], lines 1-5, Fig.8);  
multiplying the data blocks, overlapped with the second part of the first type of data, in the estimated time domain audio data by a second window coefficient to obtain a second data ( Chebiyyam: Para.[0142], lines 6-10, Fig.8, lines 17-25); 
and adding the first data obtained by multiplying the first window coefficient and the second data obtained by multiplying the second window coefficient to obtain the first correct data ( Chebiyyam:  Para.[0142], lines 10-13, Fig.8, ).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chebiyyam’s teaching of a method for adjustment of multi-channel audio for inter-frame temporal shift variations, into the method and system of Wang in view of Murakami, because, this would effectively reduce the clicks or other sounds due to discontinuities between frames. (Chebiyyam [0034]).

Claims 8, 9,10 are device claims performing the steps in method claims 3, 4,5 above and as such, claims 8, 9,10 are similar in scope and content to claims 3,4,5 and therefore, claims 8,9,10 are rejected under similar rationale as presented against claims 3,4,5 above.

Claims 11-15 are Bluetooth device (Chebiyyam: Para.[0177], the wireless device maybe a Bluetooth device) claims performing the steps in method and device claims 1-5 above and as such, claims 11-15 are similar in scope and content to claims 1-5 and therefore, claims 11-15 are rejected under similar rationale as presented against claims 1-5 above.

Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Schnabel et al. (US 20160104497 A1) An apparatus for decoding an encoded audio signal to obtain a reconstructed audio signal is provided, having: a receiving interface for receiving one or more frames, a coefficient generator, and a signal reconstructor. The coefficient generator is configured to determine one or more first audio signal coefficients, and one or more noise coefficients. Moreover, the coefficient generator is configured to generate one or more second audio signal coefficients, depending on the one or more first audio signal coefficients and depending on the one or more noise coefficients. [Abstract]
Adrian et al. (WO 2017153006 A1) Embodiments according to the invention create error concealment units for providing an error concealment audio information for concealing a loss of an audio frame in an encoded audio information based on a time domain concealment component and a frequency domain concealment component.[Abstract]
Subasingha et al.  (US 20170187635 A1) A method for adjusting a delay of a buffer at a receiving terminal includes determining, at a processor, a partial frame recovery rate of lost frames at the receiving terminal. The method also includes adjusting the delay of the buffer based at least in part on the partial frame recovery rate. [Abstract]
Robinson et al. (US 5999899 A) Audio source data is subjected to a pre-emphasis step (302) to perform gross decorrelation, followed by an adaptive linear prediction (306) to perform further decorrelation. A transform is performed on the residual of the linear prediction, to obtain transform coefficients representing the residual in the frequency domain. A number of tonal components are identified (310), subtracted from the transform coefficients and encoded by vector quantization. The transform coefficients are then grouped into sub-bands, and each sub-band encoded in the frequency domain by vector quantization. The sub-bands are of uniform width on an auditory scale, so that each vector may comprise a different number of transform coefficients. [Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)272-4048. The examiner can normally be reached M-F,7:30 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.S./Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658